t c summary opinion united_states tax_court wesley t and ruth t enloe petitioners v commissioner of internal revenue respondent docket no 14031-01s filed date william j bergner for petitioners harriet e downs for respondent dean special_trial_judge this case was heard under the provisions of sec_7463 of the internal_revenue_code as in effect at the time the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure for the issue for decision is whether petitioners may exclude from income pension payments received by wesley t enloe petitioner whether petitioners must also include in income social_security_benefits received by petitioner is a computational matter that will be resolved by the decision of the court on the exclusion of pension income issue the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in oklahoma city oklahoma background petitioner was for many years employed by chicago bridge iron iron as either a boilermaker or a welder in april of petitioner sustained injuries to his right eye forehead nose and spine when he was struck on the head by a dropped sheet of plywood he was found permanently partially disabled by the california worker's compensation appeals board board the board determined petitioner to be percent permanently disabled due to the neck injury on date petitioner filed an application_for disability insurance benefits with the social_security administration ssa alleging that he had been unable to work since due to his neck injury and also due to obstructive airway disease on date the ssa administrative law judge determined that petitioner was entitled to social_security disability insurance benefits he was then years old under a collective bargaining agreement between iron and the boilermaker-blacksmith international union petitioner was a beneficiary of the boilermaker-blacksmith national pension_trust pension_trust the pension_trust adopted a plan denominated the pension_plan that was funded by amounts paid to the trust for the employees by their employer under the pension_plan beneficiaries could qualify for four types of pensions an age pension an early retirement pension a disability pension and a vested pension under the plan to qualify for an age pension the employee must be or older and have at least big_number hours of work in covered employment without a permanent break in covered employment the age pension could be made up of three components the basic pension the regular past service pension and the special past service pension the monthly amount of the basic pension is computed as dollar_figure percent of the total contributions made to the plan on behalf of the employee divided by if the employee has at least years of pension credit he can receive an additional regular past service pension a monthly amount based on the number of years_of_service if the employee has less than years of pension credit he may qualify for a special past service pension to qualify for a disability pension under the plan the employee must a have at least big_number hours of work in covered employment without a permanent break in covered employment and b be totally disabled and awarded a social_security or railroad retirement disability benefit before age if the employee qualifies for the disability pension the amount of the disability pension is calculated in the same way as the age pension emphasis added under the plan when a disability pensioner reaches age pension benefits will automatically become an age pension petitioner was determined to be totally disabled under the pension_plan and to be qualified for a disability pension during petitioner received pension payments of dollar_figure the pension reported the pension payments as income on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc federal_income_tax of dollar_figure was withheld from the pension distributions petitioners reported total pensions and annuities of dollar_figure on line 16a of their federal_income_tax return but line 16b of the return taxable_amount was left blank petitioners reported social_security_benefits of dollar_figure on line 20a of the return but line 20b taxable_amount was left blank the commissioner issued a notice_of_deficiency determining that petitioners received in taxable pension and annuity income of dollar_figure and taxable social_security income of dollar_figure discussion petitioners do not deny that they received the pension and social_security payments petitioners argue however that the pension distributions are amounts received through accident_or_health_insurance that are excludable from income under sec_105 petitioners argue further that if the pension distributions are excluded the social_security payments are not taxable under sec_86 because their joint income is less than dollar_figure because the court decides this case without regard to the burden_of_proof sec_7491 is inapplicable gross_income includes all income from whatever source derived unless specifically excluded from income under the exclusion provisions of the internal_revenue_code sec_61 sec_61 specifically lists pensions as a source of gross_income sec_61 sec_1_61-11 income_tax regs generally any amount distributed to a distributee by an employees trust is taxable to the distributee in the taxable_year of the distribution under sec_72 sec_402 and b amounts received by an employee under accident_or_health_insurance funded by the employer are generally also includable in a taxpayer's income sec_105 sec_105 however permits the exclusion_from_gross_income of payments from accident_or_health_insurance if the following two requirements are met the payments are for the permanent loss or loss of use of a member or function of the body or permanent disfigurement of the taxpayer his spouse or a dependent and the payments are computed with reference to the nature of the injury without regard to the period the employee is absent from work amounts received through an accident_or_health_plan are generally equated with amounts received through accident_or_health_insurance sec_105 for petitioners to properly exclude their pension distributions from income they must first show that the amounts petitioner received were received through accident_or_health_insurance or through an employee's accident_or_health_plan for personal_injury_or_sickness see sec_105 e sec_1_105-5 income_tax regs they must also prove that the amounts constituted payment for the permanent loss or loss of use of a member or function of petitioner's body under sec_105 and finally they must demonstrate that the amount of the payments was computed with reference to the nature of the injury without regard to the period he was absent from work sec_105 since the plan in this case is plainly labeled a pension_plan petitioners must argue that it serves a dual capacity as an accident_or_health_plan as well the regulations permit a dual function see sec_1_401-1 income_tax regs generally pension plans and accident or health_plans serve different purposes pension plans are designed to provide an employee with predetermined fixed payments over a period of years usually for life sec_1_401-1 income_tax regs the amounts of pension payments are usually measured by such factors as the length of the employee's service with the employer and the compensation received by the employee id on the other hand accident or health_plans are designed to provide payments to employees in the event of illness or injury and are not based on the employee's compensation and length of service in order to show that petitioner's pension_plan was a dual purpose plan and falls within sec_105 petitioners must show that the plan was intended to provide accident or health benefits 925_f2d_936 6th cir affg tcmemo_1989_654 estate of hall v commissioner tcmemo_1996_93 affd without published opinion 103_f3d_112 3d cir ordinarily a plan intended to provide accident or health coverage will contain certain indicia reflecting that purpose a plan might state that its purpose is to qualify as an accident_or_health_plan within the meaning of the internal_revenue_code and that the benefits payable under the plan are eligible for income_tax exclusion under an accident_or_health_plan it might be specified that the benefits payable are those amounts incurred for medical_care in the event of personal_injury_or_sickness the plan might also specify that the benefits payable are limited to amounts incurred for medical_care in the event of personal_injury_or_sickness and provide for the specific reimbursement of such expenses a plan might also allow an employee to be compensated for specific injuries or illnesses such as the loss of use of an arm or leg although these and similar provisions are not prerequisites to the existence of an accident_or_health_plan their absence plainly militates against a finding that a pension_plan serves a dual purpose see berman v commissioner supra 718_f2d_544 2d cir estate of hall v commissioner supra none of the expected provisions are found in petitioner's pension_plan petitioners also failed to produce any evidence of any accident or health claim's ever having been made or paid under the pension_plan this is strong evidence against the existence of a dual purpose berman v commissioner supra in addition the terms of the pension_plan demonstrate that petitioner's benefits were computed solely on the basis of his length of service and salary and not on the basis of his disability therefore the conditions of sec_105 are not met see 72_tc_715 denying sec_105 treatment to incapacitated pilot where the amount of the distribution was not based on the nature of his injury see also 88_tc_630 61_tc_160 affd per curiam 523_f2d_479 9th cir the court finds that petitioner received pension payments and did not receive payments from an accident_or_health_plan or through an accident_or_health_insurance agreement the court further finds that even if the pension_plan did operate as an accident_or_health_plan or accident_or_health_insurance the payments to petitioner were not computed with reference to the nature of his injury respondent's determination that petitioners must include in income the pension payments and social_security disability payments made to petitioner is sustained reviewed and adopted as the report of the small_tax_case division for respondent decision will be entered
